ROSS, J.
(Dissenting). — I endeavored to show in my dissenting opinion in Inspiration Consolidated Copper Co. v. Mendez, ante, p. 151, 166 Pac. 1183, that the new right of action contemplated by section 7, article 18, of the Constitution and for which the legislature was directed to provide, by proper legislation, is not and could not be an action for damages for personal injury according to the standards of the common law. The procedure adopted by the legislature to enforce the right is according to the common-law rules and standards of damages in case of tort, but the right of action itself finds no prototype in the common law. It is in its essential features the same right of action upon which compensation for injury is justified by the courts. If the injury be “due to a condition or conditions of the occupation,” then it cannot be due to the negligence of either the employer or employee. If it be due to the negligence of the employer, the injured employee or his dependents' should pursue the common-law remedy for damages in tort or accept compensation under the Workmen’s Compensation Act. If it be caused by the negligence of the employee, his only recourse is compensation under the Workmen’s Compensation Act. Recovery was had in the present case upon the theory that although the injury was due to a condition or conditions of the occupation without any fault of either the employer or employee, the damages should be ascertained and measured by the standards of the common-law action for -negligence following the legislative formula. The error was in applying the old common-law remedy to the new right — in dressing this new and up-to-date creature of the law with habiliments two or more centuries old. If this new right of action arises only in case of an unavoidable accidental injury in which neither the employer nor employee is to blame or at fault, the liability, in order to conform to due process of law and afford equal protection of the law should be ascertained and measured according to the rules adopted by the different systems of *192compensation laws. New York Central R. Co. v. White, 243 U. S. 188, 61 L. Ed. 667, 37 Sup. Ct. Rep. 247; Mountain Timber Co. v. Washington, 243 U. S. 219, 61 L. Ed. 685, 37 Sup. Ct. Rep. 260; Hawkins v. Bleakley, 243 U. S. 210, 61 L. Ed. 678, 37 Sup. Ct. Rep. 255.
The legislature misapprehended its duty and misconceived its powers when it provided that contributory negligence and assumption of risk could be interposed to an action based upon an injury without fault. The constitutional mandate neither in direct terms nor by implication authorizes these defenses. On the contrary, the very definition of the right of action foreshadowed and intended to be created excludes them as defenses. The injury to be actionable under this law must have been “caused by an accident due to a condition or conditions of such occupation,” and not by any negligence. Assumed risk is a species of contributory negligence, in that one who takes employment in a dangerous or hazardous occupation, whether inherently so or by reason of the employer’s negligence, of which he has knowledge, may be said to have contributed to his own injury from the mere fact of working under such conditions.
We have the legislature (and the majority opinion approves it) announcing the paradoxical and strangely absurd rule that if the accident is caused by contributory negligence, that is, negligence of both employer and employee, “the damage shall be diminished by the jury in proportion to the amount of negligence attributable to such employee.” Whereas, the employer, innocent of wrong, guilty of no fault, for accidents inherent and unavoidable, must pay the whole toll. He must pay more than the one whose negligence contributed to the injury. The legislature and the court unite in awarding, some immunity to an employer whose negligence contributes to the injury, and since injuries must occur,— are inevitable, — in order to secure any reduction of the damages, the employer is encouraged to contribute thereto, or failing in actually being guilty of negligence, estop himself from denying it by pleading contributory negligence in his answer as in the present case.
The large verdict in this ease is only illustrative of what is likely to happen in any ease. It is but reasonable to infer from what both my colleagues say in their opinions that they believe the verdict excessive. The learned counsel of *193appellee, at the oral argument, admitted that the verdict was too large by consenting to a remitter. It will generally, if not always be so, under a law that makes the employer without fault liable in damages measured by common-law standards. Whether influenced by bias and prejudice or not as contended by appellant in this case, the jury will always award damage for mental and physical suffering, elements of damages, as Justice PITNEY says in the White case, not chargeable to the employer without fault. The verdict and judgment here emphasize the absolute necessity of compensation in such eases ‘ ‘ according to a reasonable and definite scale. ’ ’ If it is not so regulated, it will generally be “so insignificant on the one hand or onerous on the other” as to shock.the conscience of the ordinary disinterested person.
The criticism therefore is directed, not at compensation where there is no fault, but at the method or procedure used in ascertaining the compensation.
On constitutionality, application and effect of federal Employers’ Liability Act, see notes in 47 L. R. A. (N. S.) 38; L. R. A. 1915C, 47.